1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   DANIELLE MARIE SOLANO,           )               Case No.: 1:19-cv-01351 JLT
                                      )
12            Plaintiff,              )               ORDER DIRECTING DEFENDANT TO FILE A
                                      )               RESPONSE TO PLAINTIFF’S MOTION FOR
13       v.                           )               ATTORNEY FEES UNDER THE EQUAL ACCESS
                                      )               TO JUSTICE ACT AND SETTING BRIEFING
14   COMMISSIONER OF SOCIAL SECURITY, )               SCHEDULE
                                      )
15            Defendant.              )
                                      )
16                                    )

17          Danielle Marie Solano seeks an award of attorney fees under the Equal Access to Justice Act,

18   28 U.S.C. § 2412. (Doc. 24) Because the matter is not set for hearing, there Court hereby sets a

19   briefing schedule related to the pending motion. Accordingly, the Court ORDERS:

20          1.     The Commissioner SHALL file a response to Plaintiff’s motion for attorney fees no

21                 later than June 25, 2021; and

22          2.     Any reply by Plaintiff SHALL be filed within seven days of the date of service of any

23                 opposition by the Commissioner.

24
25   IT IS SO ORDERED.

26      Dated:    June 2, 2021                            _ /s/ Jennifer L. Thurston
27                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

28
